SHORT-TERM BOND FUND OF AMERICA, INC. Part B Statement of Additional Information November 1, 2009 (as supplemented January 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of Short-Term Bond Fund of America, Inc. (the "fund" or "STBF") dated November 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: Short-Term Bond Fund of America, Inc. Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A ASBAX Class 529-A CAAFX Class R-1 RAMAX Class B AMSBX Class 529-B CBAMX Class R-2 RAMBX Class C ASBCX Class 529-C CCAMX Class R-3 RAMCX Class F-1 ASBFX Class 529-E CEAMX Class R-4 RAMEX
